In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00150-CV


 IN THE MATTER OF THE MARRIAGE OF NEWLINDA CHAVARRIA AND ROBERT
     CHAVARRIA AND IN THE INTEREST OF B.A.A.C. AND A.A.C., CHILDREN

                          On Appeal from the 223rd District Court
                                    Gray County, Texas
              Trial Court No. 39,287, Honorable Phil N. Vanderpool, Presiding

                                     August 6, 2019

                            MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       Appellant, Robert Chavarria, proceeding pro se, appeals from a final decree of

divorce. Appellant’s brief was originally due July 3, 2019, but was not filed. By letter of

July 10, 2019, we notified appellant that the appeal was subject to dismissal for want of

prosecution if a brief was not received by July 22. To date, appellant has not filed a brief

or had any further communication with this Court. Accordingly, we dismiss the appeal for

want of prosecution. TEX. R. APP. P. 38.8(a)(1); 42.3(b).


                                                         Per Curiam